DETAILED ACTION
Claims 1, 2, 4 and 5 are presented on filing 07/22/2022.
Allowable Subject Matter
Claims 1, 2, 4 and 5 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Specifically, Applicant has incorporated allowable subject matter in to independent forms. The claims are allowed in view of searches conducted, reevaluation of the claims, and references of record.
Reference(s) considered pertinent to but deemed as not disclosing the invention as specifically claimed per record include: 
Yong et al. (US 2018/0005018) - A system for facial recognition comprising at least one processor; at least one input operatively connected to the at least one processor; a database configured to store three-dimensional facial image data comprising facial feature coordinates in a predetermined common plane; the at least one processor configured to locate three-dimensional facial features in the image of the subject, estimate three-dimensional facial feature location coordinates in the image of the subject, obtain the three-dimensional facial feature location coordinates and orientation parameters in a coordinate system in which the facial features are located in the predetermined common plane; and compare the location of the facial feature coordinates of the subject to images of people in the database; whereby recognition, comparison and/or likeness of the facial images is determined by comparing the predetermined common plane facial feature coordinates of the subject to images in the database.
Zhang et al. (US 2017/0308738) - A face recognition method, device and a computer-readable storage medium are provided. The face recognition method includes: capturing face images of a user at a plurality of preset positions respectively; storing the face images and the preset positions corresponding to the face images; determining, in face recognition, one of the preset positions where the image is to be captured, and capturing a current face image of the user at the determined preset position; searching a corresponding face image in a storage device according to the determined preset position; and determining whether the current face image is matched with the searched face image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645